Citation Nr: 1606254	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  10-48 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1970 to June 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In April 2014, the Board granted an increased rating of 30 percent for PTSD throughout the appeal period but, otherwise, denied a higher rating.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In March 2015, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with the directives specified.  Shortly thereafter, the Court issued an order granting the Joint Motion, returning the case to the Board.  In July 2015, the Board remanded the claim for a new VA examination in accordance with the Joint Motion.  The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran's psychiatric disability was predominantly manifested by symptoms of anxiety, depression, occasional hyper startle response, sleep impairment, panic attacks less than once weekly, and some social distancing.

2.  Throughout the period on appeal, the medical evidence of record shows that the Veteran's psychiatric disability was manifested by symptoms of such severity, frequency, and duration that they equate to occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was provided adequate notice in a letter dated March 2010.  Further, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the initial adjudication.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim in April and October 2010 and October 2015, and the Board finds these examinations to be adequate for rating purposes as the examiners reviewed the file and addressed the Veteran's symptoms.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  

PTSD is rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods if inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with 
reduced reliability, and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like settings); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2015).  

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  A score of 21 to 30 is assigned for behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31 to 40 is assigned where there is some impairment 
in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 55 to 60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is assigned for mild symptoms (e.g., depressed mood and mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 47 (4th ed. 1994).  

Although GAF are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  An assigned GAF, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issued; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  38 C.F.R. § 4.126(a) (2015).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  

The Veteran has reported that he has not received any mental health treatment since his divorce from his first wife in 1977.

At his April 2010 VA mental disorders (other than PTSD) examination, the Veteran reported that he received no treatment for a mental health disorder.  The examiner noted his affect as normal, his mood was good, and he understands the outcome of his behavior.  The Veteran denied sleep impairment, panic attacks, homicidal/suicidal thoughts, and episodes of violence.  The Veteran's memory was noted as normal and the Veteran stated his memory was not as good as it was 25 years prior, but it wasn't bad.  In regards to psychological testing carried out at the examination, the examiner stated that the tests were invalid because on two of the tests the Veteran had scores of zero.  The examiner explained that the Veteran was "faking good" on those two specific tests.  The examiner did not diagnose the Veteran with any psychological condition and assigned a GAF of 85.  The examiner stated the Veteran had minimal or no symptoms and good functioning in all areas.  The examiner further stated it appeared that the Veteran did have some symptoms of PTSD soon after his discharge for the Navy; however, those symptoms appeared to have resolved completely once he divorced his first wife.  The examiner also stated that the Veteran's mental disorder symptoms were not severe enough to interfere with occupational and social functioning.  Lastly, the examiner stated that the Veteran did not have schizophrenia, and most likely never did, therefore the previous  diagnosis of paranoid schizophrenia was erroneous.  

At an October 2010 initial PTSD VA examination, the Veteran denied ever having hallucinations or delusions, suicidal or homicidal impulses, and non-restorative sleep.  He described his mood as pretty easy going, and there was no evidence of impaired thought process or communication.  He described his recreational activities as fishing, hunting, and making things in his workshop for his children and grandchildren.  The examiner diagnosed PTSD, in remission and assigned a GAF of 80.  With regard to personality inventory testing, the examiner found the Veteran's test to be invalid secondary to the Veteran's defensiveness and unwillingness to endorse psychological discomfort of any kind.  The examiner found this suggested the Veteran may not be fully reporting symptoms of depression or anxiety, and he may be minimizing symptoms of PTSD.  Based on these facts the examiner stated the Veteran may have a mild diagnosable Axis I illness that he is disguising by minimizing his symptoms.  The examiner echoed the opinion of the April 2010 examiner in that the Veteran did not have paranoid schizophrenia and likely never did.  In summary, the examiner concluded that the Veteran had some PTSD symptoms, and was likely fully symptomatic in his first years out of Vietnam; however, he did not develop lasting PTSD and his symptoms went into remission.  The examiner stated that the Veteran was functioning at a high level, was not currently symptomatic on PTSD symptoms, and currently experienced no disability related to his PTSD.  In a December 2010 clarification, the examiner stated the Veteran had a diagnosis of PTSD, but with very mild symptoms.

As noted earlier, because the October 2010 VA examiner stated that the Veteran may have been underreporting his symptoms of depression or anxiety and minimizing his PTSD symptoms, a new VA examination was conducted.

At the October 2015 VA examination, the Veteran described good family relationships with his wife, daughter, two sons from his first marriage, and his grandchildren.  He stated that his daughter calls him frequently to talk, his sons come over constantly, and he sees his grandchildren a lot.  He described his hobbies as wood-working, fishing, and babysitting his grandchildren.  The Veteran stated he retired in 2012 when his place of employment closed due to a fire.  He reported that he had no difficulties performing his duties he just didn't like the overtime involved so since he was eligible to retire he did so.  The Veteran reported that he had not received any mental health treatment since his divorce in 1977.  He denied any history of suicidal ideation or attempts.  When he was asked what PTSD symptoms he was experiencing, the Veteran replied that when he hears loud noises he drops to his knees and his flashbacks/nightmares were sporadic and may not occur for 6 months.  He also stated that his time in Vietnam was always in the back of his mind, and acknowledged that he avoids conversations about his Vietnam experiences, even with his own children.  The examiner noted the symptom that actively apply to the Veteran's PTSD diagnosis was panic attacks that occur weekly or less often.  

During the interview, the Veteran was noted to be cooperative and reasonably forthcoming, his responses relevant and to-the-point, although he sometimes needing to be asked to elaborate.  According to the examiner, the Veteran seemed somewhat resistant to talking about his Vietnam experiences.  The examiner stated the Veteran did not seem acutely irritable or depressed.  He did seem moderately anxious.  No panic attacks were reported or observed, there were no indications of unusual preoccupations, delusions, hallucinations, his memory for recent and remote events seemed grossly intact.  

With regard to psychological testing, the examiner stated that the Veteran's level of disclosure on the 338 item self-report inventory of psychiatric and personality features suggested an elevation on that scale which reflects tendencies to present oneself in a positive light by denying the usual moral shortcomings to which most people admit.  The examiner noted that this was an issue of concern at the April 2010 VA evaluation, but stated the Veteran's current score was less elevated (in April 2010 the score was 92; in October 2010 it was 74; and at this examination it was 66).  The VA examiner stated that the Veteran's current score of 66 did not reflect under-reporting, and as to the Veteran's acknowledgment of psychiatric problems, he did not seem overly defensive or apt to deny.  The examiner stated that the Veteran acknowledged an average number of psychiatric symptoms, and there was no evidence of over-reporting.  According to the examiner, overall the Veteran's test results were consistent with some social distancing as well as other PTSD symptoms.  The examiner diagnosed the Veteran with PTSD and specific phobia, situational (enclosed places).  The examiner concluded that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

The Veteran has submitted statements that his PTSD symptoms warrant a rating in excess of 30 percent.  In an October 2010 statement, the Veteran's wife reported that he occasionally while sleeping said things like 'get down' and 'they're coming don't shoot.'  She also stated that the Veteran is very jumpy especially if there are loud noises, actually trying to drop to his knees.  His wife also stated that the Veteran has panic attacks when having to get in elevators, walking down long enclosed hallways, and at the thought of getting on a plane.  The Veteran, in a January 2016 appellant's brief, argued that his symptoms of anxiety, depression, panic attacks, sleep impairment, and memory issues more closely approximate a 50 percent rating.  

Use of the term "such symptoms as" in section 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign a particular evaluation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed.Cir.2013); see Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed.Cir.2004); Mauerhan v. Principi, 16 Vet.App. 436, 442 (2002).  However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and because the plain language of the regulation makes clear that "the veteran's impairment must be 'due to' those symptoms," a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.  

In reviewing the record, the Board finds that the probative medical and lay evidence of record shows that the Veteran's PTSD symptoms most nearly approximate the severity, frequency and duration of the particular symptoms listed for a 30 percent rating.  The Veteran's psychiatric symptoms demonstrate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  

Specifically, his psychiatric disability was manifested by chronic sleep impairment, depressed mood with occasional hyper startle response, anxiety, and mild memory loss.  He had good relations with his family, and participated in recreational activities such as hunting, fishing, woodworking, and babysitting his grandchildren.  These symptoms are of sufficient frequency, severity and duration as to satisfy the criteria for a 30 percent rating, but not higher, under the applicable diagnostic code.  

A higher rating of 50, 70, or 100 percent is not warranted as the Veteran's symptoms do not indicate either the enumerated symptoms for these levels of disability or symptoms of such frequency, severity and duration that they equate to occupational and social impairment with reduced reliability or deficiencies in most areas such as work, school, family relations, judgment, mood, or thinking, or total occupational and social impairment.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Specifically, the Veteran does not have flattened affect, difficulty establishing and maintaining effective work and social relationships, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, delusions, inappropriate behavior, impaired impulse control, suicidal or homicidal ideations, or poor hygiene.  The evidence also does not indicate that his symptoms equate to flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

While he reports that his PTSD symptoms warrant a higher rating, he maintained employment until he retired in 2012 unrelated to his PTSD, he stays active, and enjoys various hobbies.  While testing reflected the sentiment that he dislikes people and being around them, he has good, strong relationships with his wife, children, and grandchildren, talking and visiting with them often.  Overall, as noted above, the Veteran's symptoms are not of such severity, frequency or duration to equate to those symptoms listed in either the 50, 70, or 100 percent rating criteria.  Accordingly, a rating greater than 30 percent is not warranted.  

Extraschedular Rating

The Board has also considered whether an extraschedular referral is warranted for PTSD. According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  The Board further finds that the symptomatology and impairment caused by the Veteran's PTSD is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, all of the Veteran's symptoms related to his PTSD have been considered as part of determining the severity of his PTSD as it equates to the schedular criteria, and there are no symptoms that have not been so contemplated. In fact, the schedular criteria for psychiatric disabilities has been interpreted to specifically require consideration of all relevant symptoms to determine the level of occupational and social impairment.  Additionally, in a January 2016 appellant's brief, the Veteran asserts that extraschedular referral is warranted based on marked interference with employment or frequent periods of hospitalization.  However, based on the Veteran's own statements during his VA examinations his PTSD symptoms never interfered with his employment, and he has never asserted nor does the evidence show that he has been hospitalized due to PTSD, the Veteran has in fact stated that he is not receiving any treatment for his PTSD at all.  Thus, the schedular rating is adequate, and there is no basis for referral for extraschedular consideration.  


ORDER

Entitlement to a disability rating in excess of 30 percent for PTSD is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


